623 So. 2d 855 (1993)
Vladimir ROSENTHAL, M.D., et al., Appellants,
v.
Antonia Maria McDowell WATKINS, Appellee.
No. 93-968.
District Court of Appeal of Florida, Third District.
September 14, 1993.
Womack & Bass and Eric Colburn Sage, Miami, for appellants.
Craig S. Bulkeley, Coral Gables, for appellee.
Before SCHWARTZ, C.J., and BARKDULL and HUBBART, JJ.
PER CURIAM.
This appeal from an order denying a motion to dismiss because of an alleged failure to timely effect service of process pursuant to Fla.R.Civ.P. 1.070(i) is dismissed for lack of jurisdiction. Khandjian v. Compagnie *856 Financiere Mediterranee Cofimed, S.A., 619 So. 2d 348 (Fla. 2d DCA 1993); Weissman v. Joye, 619 So. 2d 347 (Fla. 2d DCA 1993).
We decline to treat the proceeding as an application for certiorari because, among other reasons, it is apparent that the order, far from departing from the essential requirements of the law, was in full accordance with them. Fla.R.Civ.P. 1.070(i); see Morales v. Sperry Rand Corp., 601 So. 2d 538 (Fla. 1992); Hernandez v. Page, 580 So. 2d 793 (Fla. 3d DCA 1991).
Appeal dismissed.